DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, detection unit and determination unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (United States Patent Application Publication 2015/0350508), hereinafter referenced as Song, in view of Ma et al. (United States Patent Application Publication 2017/0212408), hereinafter referenced as Ma.
Regarding claim 1, Song discloses an apparatus configured to divide a captured image into a plurality of regions and carry out imaging under a different exposure condition for each of the regions, the apparatus comprising: an acquisition unit configured to acquire an exposure value for each of the regions in the captured image (figure 5 exhibits step ST3 in which a brightness value is acquired for each region as disclosed at paragraph 33); and a determination unit configured to determine an exposure time and a gain based on the exposure value for each of the regions (figure 3 exhibits step ST4 in which different exposure times are set for each region based on the brightness values of each region).  However, Song fails to disclose a detection unit configured to detect a motion region based on the captured image; wherein the determination unit also determines a gain wherein the exposure time and a gain are based on the a result of detection of the motion region, wherein the determination unit sets a limitation on an adjustment range of at least any of the exposure time and the gain based on the result.
Ma is a similar or analogous system to the claimed invention as evidenced Ma teaches a method of exposure control wherein the motivation of reducing blur in an image would have prompted a predictable variation of Song by applying Ma’s known principal of detection unit configured to detect a motion region based on the captured image (paragraph 52 discloses determining a speed in a motion region in a current scene); wherein the determination unit determines an exposure time and a gain based on the a result of detection of the motion region (paragraph 51 teaches adjusting an exposure time and gain based on image brightness), wherein the determination unit sets a limitation on an adjustment range of at least any of the exposure time and the gain based on the result (paragraph 53 teaches setting an exposure time limit based on the speed).
In view of the motivations such as reducing blur in an image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Song.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Song in view of Ma discloses everything claimed as applied above (see claim 1), in addition, Ma discloses wherein the limitation is an upper limit value on the adjustment range of the exposure time (paragraph 53 teaches setting an exposure time limit based on the speed).
Regarding claim 3, Song in view of Ma discloses everything claimed as applied above (see claim 2), in addition, Ma discloses wherein, in a case where the exposure time corresponding to the acquired exposure value exceeds the upper limit value on the exposure time, the determination unit corrects the exposure time to the upper limit value or less (paragraph 55 teaches that if the exposure time exceeds the limit then the exposure time is adjusted to be not larger than the limit).
Claim 11, a method, corresponds to and is analyzed the same as the apparatus of claim 1.
Claim 12, a method, corresponds to and is analyzed the same as the apparatus of claim 2.
Claim 16, a non-transitory storage medium, corresponds to and is analyzed the same as the apparatus of claim 1.  However, Song fails to disclose a non-transitory storage medium.
However, Official Notice (MPEP 2144.03) is taken that both the concepts and advantages of controlling a camera from non-transitory storage medium storing a program is well known and expected in the art.  Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have included controlling the process taught by Song by non-transitory storage medium storing a program, for doing so would allow for the control of the camera to easily be updated if the process must be changed by providing the process as a computer program as opposed to executing the process through specific hardware units.
Claim 17, a non-transitory storage medium, corresponds to and is analyzed the same as the apparatus of claim 2.  
Claims 4, 6, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Ma and further in view of Maruyama et al. (United States Patent Application Publication 2007/0206941), hereinafter referenced as Maruyama.
Regarding claim 4, Song in view of Ma discloses everything claimed as applied above (see claim 1), however, Song fails to disclose wherein the limitation is an upper limit value on the adjustment range of the gain.
Maruyama is a similar or analogous system to the claimed invention as evidenced Maruyama teaches an imaging device wherein the motivation of maintaining shutter speeds which provide acceptable blur amounts would have prompted a predictable variation of Song by applying Maruyama’s known principal of limiting an adjustment range of gain based on motion (setting an upper limit of a gain adjustment based on motion (figures 5-7 exhibits wherein a different gain limit is set based on a motion amount as disclosed at paragraphs 53 and 54 which teach that ISO limits are increased to 400 and 1600 in the cases of increased motion).
In view of the motivations such as maintaining shutter speeds which provide acceptable blur amounts one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Song.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Song in view of Ma discloses everything claimed as applied above (see claim 3), however, Song fails to disclose wherein the determination unit makes a correction while preventing the exposure condition from deviating from a line graph indicating a relationship of a combination of the exposure time and the gain corresponding to a same exposure value.
Maruyama is a similar or analogous system to the claimed invention as evidenced Maruyama teaches a camera wherein the motivation of quickly determining an exposure time and gain based on an exposure value and motion amount would have prompted a predictable variation of Song by applying Maruyama’s known principal of correcting exposure without deviating from a line graph which is selected based on a motion amount (figures 5-7 exhibit line graphs which show a combination of exposure time and gain based on brightness and motion amounts as disclosed at paragraph 51, by always choosing settings on the graph, the camera does not deviate from the line graph corresponding to the detected amount of motion).
In view of the motivations such as quickly determining an exposure time and gain based on an exposure value and motion amount one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Song.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 13, a non-transitory storage medium, corresponds to and is analyzed the same as the apparatus of claim 4.  However, Song fails to disclose a non-transitory storage medium.
Claim 18, a non-transitory storage medium, corresponds to and is analyzed the same as the apparatus of claim 4.  
Claims 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Ma and further in view of Tintera (United States Patent 5,745,808).
Regarding claim 8, Song in view of Ma discloses everything claimed as applied above (see claim 1), however, Song fails to disclose wherein the determination unit includes a first mode and a second mode, and wherein a difference is made in the adjustment range of at least any of the exposure time and the gain between the first mode and the second mode as the limitation.
Tintera is a similar or analogous system to the claimed invention as evidenced Tintera teaches an imaging device wherein the motivation of having different modes to better capture different types of scenes would have prompted a predictable variation of Song by applying Tintera’s known principal of providing different modes which have different adjustment ranges for exposure time and gain (figures 3A and 3B exhibit different exposure control modes which have different limits for exposure time and gain as disclosed at column 3 lines 55-59).
In view of the motivations such as different modes to better capture different types of scenes one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Song.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 14, a non-transitory storage medium, corresponds to and is analyzed the same as the apparatus of claim 8.  However, Song fails to disclose a non-transitory storage medium.
Claim 19, a non-transitory storage medium, corresponds to and is analyzed the same as the apparatus of claim 8.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Ma in view of Tintera and further in view of Sugimoto et al. (United States Patent Application Publication 2010/0045798), hereinafter referenced as Sugimoto.
Regarding claim 9, Song in view of Ma and further in view of Tintera discloses everything claimed as applied above (see claim 8), in addition, Tintera discloses wherein the determination unit includes tables each defining a combination of the exposure time and the gain corresponding to the exposure value, the tables corresponding to the first mode and the second mode, respectively (figures 3A and 3B exhibit a table for each mode showing exposure time and gain combinations for different exposure values).  However, the combination fails to disclose wherein the tables are switched based on the result.
Sugimoto is a similar or analogous system to the claimed invention as evidenced Sugimoto teaches an imaging device wherein the motivation of automatically controlling an image capturing mode based on a detected scene type would have prompted a predictable variation of Song by applying Sugimoto’s known principal of switching between sport and normal modes based on a result of motion detection (figures 10 and 11 exhibit steps S57-S63, S69 and S77 in which a mode is changed between sport and normal based on a motion detection result as disclosed at paragraphs 71-73).
In view of the motivations such as automatically controlling an image capturing mode based on a detected scene type one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Song.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Ma and further in view of Kinoshita (United States Patent Application Publication 2015/0016683).
Regarding claim 10, Song in view of Ma discloses everything claimed as applied above (see claim 1), however, Song fails to disclose wherein the detection unit detects whether there is a motion for each of the regions based on information about a luminance for each of the regions.
Kinoshita is a similar or analogous system to the claimed invention as evidenced Kinoshita teaches an imaging device wherein the motivation of separating local motion from global motion would have prompted a predictable variation of Song by applying Kinoshita’s known principal of detects whether there is a motion for each of the regions based on information about a luminance for each of the regions (figure 5 exhibits wherein motion vectors for each region of an image  based on luminance values are determined as disclosed at paragraph 108 .
In view of the motivations such as separating local motion from global motion one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Song.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 15, a non-transitory storage medium, corresponds to and is analyzed the same as the apparatus of claim 10.  However, Song fails to disclose a non-transitory storage medium.
Claim 20, a non-transitory storage medium, corresponds to and is analyzed the same as the apparatus of claim 10.  
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to because the prior art of record fails to teach or suggest wherein, in a case where the gain corresponding to the acquire exposure value exceeds the upper limit value on the gain, - 28 -10208002US01 the determination unit corrects the gain to the upper limit value or less, in combination with all of the elements of the claims from which it is dependent.  The closest prior art of record, Song in view of Ma and further in view of Maruyama teaches setting different gain limits based on motion levels (see the different control programs disclosed by Maruyama), while Ma teaches adjusting an exposure time to be below a threshold if an initially determined exposure time exceeds the threshold.  However, the combination fails to teach or suggest “wherein, in a case where the gain corresponding to the acquire exposure value exceeds the upper limit value on the gain, - 28 -10208002US01 the determination unit corrects the gain to the upper limit value or less” as currently claimed.
Claim 7 is objected to because the prior art of record fails to teach or suggest wherein, in a case where correcting the exposure time to the upper limit value or less causes the exposure condition to deviate from the line graph indicating the relationship of the combination of the exposure time and the gain corresponding to the same exposure value, the determination unit makes the correction on a line graph indicating the relationship of the combination of the exposure time and the gain corresponding to a same exposure value lower than the same exposure value by one level, in combination with all of the elements of the claims from which it is dependent. The closest prior art of record, Song in view of Ma and further in view of Maruyama teaches setting different gain limits based on motion levels (see the different control programs disclosed by Maruyama), while Ma teaches adjusting an exposure time to be below a threshold if an initially determined exposure time exceeds the threshold, however, Maruyama switches program lines for different motion levels without switching to an incorrect brightness line.  Therefore, the combination fails to teach or suggest “wherein, in a case where correcting the exposure time to the upper limit value or less causes the exposure condition to deviate from the line graph indicating the relationship of the combination of the exposure time and the gain corresponding to the same exposure value, the determination unit makes the correction on a line graph indicating the relationship of the combination of the exposure time and the gain corresponding to a same exposure value lower than the same exposure value by one level” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pan et al. (United States Patent Application Publication 2020/0348580) teaches controlling exposure settings based on tables.
Swami et al. (United States Patent Application Publication 2018/0220054) teaches a method for determining exposure settings.
Fujita et al. (United States Patent Application Publication 2018/0012374) teaches a method for limiting exposure time based on motion.
Miyakawa et al. (United States Patent Application Publication 2017/0324911) teaches a method for controlling exposure for different areas of an image sensor.
Miyazawa et al. (United States Patent Application Publication 2017/0214838) teaches a method for limiting exposure time.
Lu (United States Patent Application Publication 2016/0094825) teaches a method for controlling exposure settings using a table.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696